Opinion or the Court by
Judge Williams :
William Bradford was ninety odd years old when he made his will, had all the usually attendant symptoms of enfeebled old age, but still had sufficient vigor of mind and intelligence to transact ordinary business, though, from want of physical vigor, generally got some of his children to aid him.
He dictated his will unaided by any one and disposed of his property according to a long-settled determination and purpose of his mind, and this bears intrinsic evidence of capacity. Having somewhat recovered from the sudden stroke of paralysis, he dis*16tributed with his own hands some legacies and bestowed other bounties which rendered the codicils necessary, and these also manifest continued capacity and the consummation of his long--settled purposes.
Phister & Throop, for appellants.
We concur with jury and court in sustaining the will and codicil as his last testament, and, therefore, affirm the judgment.